Intervener, E.C. Palmer  Co., Limited, seeks in this proceeding to be recognized as a privileged creditor in the sum of $327.60, invoking the provisions of Act No. 63 of 1926. There was judgment below in favor of E.C. Palmer  Co., Limited, recognizing a privilege in the amount set forth.
An appeal was taken to this court by Canal Bank  Trust Company in liquidation, and, on May 7, 1934, the decree of the lower court was affirmed. Thereafter, on the 4th day of February, 1935, the Supreme Court, in its decision in Re Liquidation of Canal Bank  Trust Co. (Intervention of John F. Clark  Co.),181 La. 856, 160 So. 609, a case which cannot be distinguished in principle from the present one, held that no privilege existed in similar circumstances.
Therefore, it is ordered, adjudged, and decreed that the decree rendered by us on the 7th day of May, 1934, be and it is recalled and annulled; and it is now ordered, adjudged, and decreed that the judgment of the district court be annulled, avoided, and reversed.
It is further ordered, adjudged, and decreed that there be judgment herein in favor of E.C. Palmer  Co., Limited, intervener, and against J.S. Brock, state banking commissioner, through Harry G. Thompson, his special agent, in charge of Canal Bank  Trust Company in Liquidation, in the full sum of $327.60, recognizing the intervener as an ordinary creditor, to be paid in due course of the administration of the liquidation proceeding; intervener to pay the costs of appeal.
Original decree recalled; judgment of trial court reversed.